*449Decided June 7, 1910.
On Petition foe Rehearing.
[109 Pac. 81.]
Mr. Justice King
delivered the-opinion of the court.
3. After a careful re-examination of the points involved, we are unable to reach a conclusion different from that announced in the former opinion. Although the reasons there given are sustained by eminent authority', the writer does not fully concur therewith, but is in accord with the views announced in Wagner v. Knights of Honor, 128 Mich. 660, 668 (87 N. W. 903) in which it is held that a manual delivery of the policy is not a condition precedent to its enforcement, and that the failure of the adoption of the applicant into the order prior to the accident, being a mere formal matter, is waived by the issuance of the policy and remission thereof to the local clerk. Holding to the same effect are Lorscher v. Knights of Honor, 72 Mich. 316, 328 (40 N. W. 545: 2 L. R. A. 206); Pledger v. Woodmen of the World, 17 Tex. Civ. App. 18 (42 S. W. 653); Sovereign Camp W. O. W. v. Dees, 45 Tex. Civ. App. 318 (100 S. W. 866); Sovereign Camp W. O. W. v. Brown, 88 S. W. 372; O’Neal v. Sovereign, Camp W. O. W., 130 Ky. 68 (113 S. W. 52); Tracy v. Supreme Court of Honor, 4 Neb. (Unof.) 189, (93 N. W. 702.)
■ The failure, however, on the part of the applicant to comply with the rules of the order, in not paying, while in good health and prior to his accident, the assessments and dues, is fatal to plaintiff’s right to recover. The payment thereof to the local clerk after the casualty in no way bound the Head Camp, without a showing first being made to the effect that it had knowledge thereof and acquiesced therein. It is settled in this State, as well as in most jurisdictions, that, in the absence of some showing of ratification by the principal, it is only when an *450agent acts therefor, and within the scope of such authority, that his acts may affect or bind such principal. Whigham v. Independent Foresters, 44 Or. 543 (75 Pac. 1067); 51 Or. 489 (94 Pac. 968); Miller v. Head Camp, 45 Or. 193 (77 Pac. 83.) The receipt by the local clerk, or agent, of the» policy, cannot be held to be an unconditional delivery to the applicant; for, in addition to the requirement that he be adopted into the order, it was further required that he pay his dues and assessments. Had these payment been made prior to the accident, then, under the authorities above cited, the Camp would, in the opinion of the writer, have been liable. But that it may not be responsible, under the circumstances presented by the rejected testimony, is fully sustained by the United States Circuit Court of Appeals in Modern Woodmen of America v. Tevis, 54 C. C. A. 293 (117 Fed. 369.) That case was previously before the court, and the views there announced were substantially in accord with plaintiff’s contention herein. See Modern Woodmen of America v. Tevis, 49 C. C. A. 256 (111 Fed. 113.) On petition for rehearing, however, the result there declared, in an able and exhaustive opinion by Judges Sanborn and Thayer, was reversed, in the outset of which it is remarked that the first opinion was based on the conclusion reached in Knights of Pythias v. Withers, 177 U. S. 260 (20 Sup. Ct. 611: 44 L. Ed. 762), but that a rehearing was granted on the strength of the holding in Northern Assurance Co. v. Grand View Bldg. Ass’n, 183 U. S. 308 (22 Sup. Ct. 133: 46 L. Ed. 213), and after a careful review of the principles involved, including numerous authorities bearing thereon, held as above indicated— that the beneficiary of the insured could not recover.
While the result in the case at hand may not be in harmony with the assumed benevolent objects of the order, plaintiff’s position, under the evidence offered and law applicable thereto, is untenable; and it being our *451official function to interpret laws, and not to make them, it follows that the petition for rehearing must be denied, and it is so ordered.
Reversed: Rehearing Denied.